Exhibit 10.1

ARAMARK Corporation

ARAMARK Tower, 29th Floor

1101 Market Street

Philadelphia, Pennsylvania 19107

June 3, 2006

John R. Donovan, Jr.

255 Watch Hill Road

Exton, PA 19341

Dear Jack:

This Letter Agreement will serve to confirm our agreement regarding the terms
and conditions of your separation from employment, our separation arrangement,
and the status of your benefits.

We have agreed as follows:

1. Separation from Employment: You will separate from employment with ARAMARK,
and resign from any officer or director positions you may hold with ARAMARK,
effective May 1, 2006 (the “Effective Date of Separation”). You will also resign
from any director or officer positions which you hold with any not-for-profit
organization in which your service to that organization is related to your
position with ARAMARK. For purposes of this Letter Agreement, the term ARAMARK
shall include ARAMARK Corporation and all subsidiary, affiliated and successor
companies of ARAMARK Corporation. Your last day of active work will be April 19,
2006, and you need not perform any duties in connection with your employment
with ARAMARK after that day.

2. Separation Payments and Benefits:

A. In consideration for your obligations under this Letter Agreement, and
subject to the other provisions of this Letter Agreement, you shall receive
separation payments at the gross rate of nine thousand, six hundred fifteen
dollars and thirty eight cents ($9,615.38) per week, minus all applicable
withholding taxes, for a period of one hundred and fifty six (156) weeks.
Separation payments shall be paid bi-weekly. The period during which you are
eligible to receive your separation payments (the “Separation Pay Period”) shall
commence on the first payroll period following six months from the Effective
Date of Separation.

B. In consideration for your obligations under this Letter Agreement, and
subject to the other provisions of this Letter Agreement, you shall receive a
lump sum payment of two hundred and four thousand dollars ($204,000), minus
applicable withholding taxes, on the first business day following six months
from the Effective Date of this Letter Agreement. This payment is designed to
reflect a prorata bonus for fiscal year 2006.

3. Bonus Payments: In accordance with the terms of the Management Incentive
Bonus Plan, an employee must be an employee of ARAMARK on the last day of the
fiscal year in order to be eligible to receive a bonus for such fiscal year.
Accordingly, you would not otherwise be eligible to receive a bonus for fiscal
year 2006, and you acknowledge that the payment set forth in paragraph 2.B.
above is not otherwise due to you.



--------------------------------------------------------------------------------

4. Executive Leadership Council Benefits: Your membership in the Executive
Leadership Council shall terminate as of the Effective Date of Separation. All
Executive Leadership Council benefits, including, but not limited to, your
Executive Leadership Council health coverage, long term disability and survivor
income benefits, shall terminate as of that date. Food and Support
Services-sponsored group coverages shall continue to the extent set forth in
Paragraph 5, below.

You do have certain rights under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) to elect to continue your Executive Leadership Council health
coverage at your expense. You shall receive additional information regarding
your option to continue this coverage. You shall also receive information
regarding your option to continue your Executive Leadership Council disability
coverage on an individual basis. Survivor income benefits are not eligible for
continuation.

5. Group Insurance: In consideration for your obligations under this Letter
Agreement, and subject to the other provisions of this Letter Agreement, you may
elect to continue, under the terms prevailing from time to time, your group
medical and life insurance coverages for no more than thirty-six (36) months
following the Effective Date of Separation, at the end of which time these
coverages will terminate; provided, however, that if you become employed by a
new employer during such thirty-six (36) month period, continued coverages under
this Paragraph 5 shall become secondary to any comparable coverages provided to
you by the new employer.

You will be responsible for payment of the costs of continuing the medical and
life insurance coverages for the first six months following your Effective Date
of Separation. ARAMARK will then reimburse you in the seventh month following
your Effective Date of Separation for those premium amounts you paid which
exceeded the employee contribution premium amount of those benefits. Thereafter,
your share of the group medical and life insurance premiums will be deducted
from your separation payments. You also have certain rights under COBRA to
continue your group medical insurance coverages at your expense; however, it is
understood that your rights under COBRA commence with the Effective Date of
Separation. In addition, you may have the ability to convert the group medical
and life insurance coverages to individual policies. Further information
regarding coverage continuation and conversion may be obtained from David
Durham, Vice President Benefits Plan Design and Administration, (215) 238-7746.

We will not be able to continue any other group insurance coverages, such as
long-term disability or accident coverages, beyond the Effective Date of
Separation.

6. Vacation: You will receive payment for any earned, accrued and unused
vacation through the Effective Date of Separation. Such payment will be made
with your last regular paycheck. You will not accrue any vacation days following
your Effective Date of Separation.

7. ARAMARK Retirement Plans: You have account balances under the ARAMARK
Retirement Savings Plan for Salaried Employees (the “RSP”) and the ARAMARK Stock
Unit Retirement Plan (the “SURP”). Your active participation under the SURP will
terminate as of the Effective Date of Separation. Under the terms of the SURP,
you will not be eligible to make further salary deferrals or receive further
Company contributions under the SURP following the Effective Date of Separation.
Processing of your accounts for final distribution or deferral will begin
thereafter in accordance with the terms of the RSP or SURP, as applicable.

You may obtain further details on RSP or SURP distributions from Christine Sarf,
Senior Benefits Consultant, (215) 238-3234.



--------------------------------------------------------------------------------

8. Shares of ARAMARK Corporation: All rights granted to you under the ISPO,
MSPP, EIP, and restricted stock unit plans, including all option agreements and
unvested option grants there under, shall terminate as of the Effective Date of
Separation, and you shall be entitled to no further benefits under any stock
plan or benefit offered by ARAMARK. However, nothing in this paragraph or in
this Letter Agreement will extinguish, diminish or otherwise adversely affect
any vested rights or interests you currently have under the ISPO, MSPP, EIP, and
restricted stock unit plans.

9. Return of ARAMARK Property: On or before the Effective Date of Separation,
you shall return to ARAMARK all documents, manuals, computers, computer
programs, diskettes, customer lists, notebooks, reports and other written or
graphic materials, including all copies thereof, relating in any way to
ARAMARK’s business and prepared by you or obtained by you from ARAMARK, its
affiliates, clients or its suppliers during the course of your employment with
ARAMARK.

ARAMARK shall provide you with a monthly allowance of one thousand dollars
($1,000) for an automobile; provided, however, that such allowance shall not
begin until the first day of the month following the date six months after your
Effective Date of Separation. The monthly allowance shall continue thereafter
for a thirty-six (36) month period.

10. Entire Agreement: This Letter Agreement constitutes the entire agreement
between the parties on the subject of your Separation and voluntary termination
of employment and post-employment separation and benefits, and, except as
expressly provided herein, supercedes all other prior agreements concerning the
terms of any and all payments and benefits to which you may be entitled upon
termination of employment, including the Agreement Relating to Employment and
Post-Employment Competition dated November 10, 2004, between you and ARAMARK
Corporation (the “Post-Employment Competition Agreement”), except that the
provisions of Articles 1 (Non-Disclosure), 2 (Non-Competition), 3
(Non-Solicitation), 4 (Discoveries and Works), 5 (Remedies) and 8.A, B, F, G, H,
and I (Miscellaneous) of the Post-Employment Competition Agreement shall
continue to apply and are made a part of this Letter Agreement by reference.
Additionally, in consideration for the payments and benefits provided under this
Letter Agreement, you agree that the time period of the post-employment
restrictions contained in Article 2 shall be extended for two additional years
(i.e., for a total of three years following the Effective Date of Separation),
that the post-employment restrictions contained in Article 3 shall be extended
one additional year (i.e., for a total of three years following the Effective
Date of Separation). Notwithstanding any provision in this Letter Agreement to
the contrary, all payments and benefits hereunder are expressly made contingent
on your compliance in all respects with all of the terms and conditions of the
above-referenced Articles of the Post-Employment Competition Agreement.

11. Release and Waiver: In consideration of the payments, benefits and rights
provided for under this Letter Agreement, which you acknowledge are payments and
benefits and rights to which you are not otherwise entitled, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you hereby agree as follows:

A. You hereby agree, on behalf of yourself, your agents, assignees, attorneys,
spouse, successors, assigns, heirs and executors, to fully and completely
forever release ARAMARK, its Board of Directors, all ARAMARK benefits plans, all
ARAMARK benefit committees (including the Benefits Compliance Review Committee
(“BCRC”)), and all of its and their respective predecessors and successors, past
and/or present officers, directors, partners, members, managing members,
managers, employees, agents, representatives, administrators, attorneys,
insurers, and fiduciaries in their individual and/or



--------------------------------------------------------------------------------

representative capacities (hereinafter collectively referred to as the “Company
Releasees”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which you or your heirs, executors, administrators,
successors and assigns ever had, now have or may have against the Company
Releasees or any of them, in law, admiralty or equity, whether known or unknown
to you, for, upon, or by reason of, any matter, action, omission, course or
thing in connection with or in relationship to your employment or other service
relationship with ARAMARK, the termination of any such employment or service
relationship and any applicable employment, compensatory, benefit, or equity
arrangement with ARAMARK occurring up to the date this Letter Agreement is
signed by you; provided that such released claims shall not include any claims
to enforce your rights under, or with respect to, this Letter Agreement, and
provided further that this release shall not extend to, diminish or otherwise
adversely affect any vested rights or interests you presently have under any
ARAMARK benefit, retirement or stock plan, to the extent not inconsistent with
such benefit, retirement or stock plan (such released claims are collectively
referred to herein as the “Released Claims”).

B. Notwithstanding the generality of clause (A) above, the Released Claims
include, without limitation, (i) any and all claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment or otherwise; (ii) any claims for wrongful discharge, breach of
contract, fraud, misrepresentation or any compensation claims, and (iii) any
other claims under any statute, rule or regulation or under the common law,
including compensatory damages, punitive damages, attorney’s fees, costs,
expenses and all claims for any other type of damage or relief.

12. Consideration Period: You represent that you have read carefully and fully
understand the terms of this Letter Agreement, including but not limited to
Paragraph 11, and that you have been advised by this writing to consult with an
attorney prior to signing this Letter Agreement. You further acknowledge that
you have retained an attorney who has reviewed this Letter Agreement, and that
you fully understand the release and waiver which you are signing. You
acknowledge that you are signing this Letter Agreement voluntarily and knowingly
and that you have not relied on any representations, promises or agreements of
any kind made to you in connection with your decision to accept the terms of
this Letter Agreement, other than those set forth in this Letter Agreement. You
acknowledge that you have been given at least twenty-one (21) days to consider
whether you want to sign this Letter Agreement.

13. Revocation Period: You acknowledge that the Age Discrimination in Employment
Act gives you the right to revoke this Letter Agreement within seven (7) days
after it is signed by you. You further acknowledge that you understand that you
will not receive any payments or benefits due you under this Letter Agreement
before the seven (7) day revocation period under the Age Discrimination in
Employment Act (the “Revocation Period”) has passed and then, only if you have
not revoked this Letter Agreement. To the extent you have executed this Letter
Agreement within less than twenty-one (21) days after its delivery to you, you
hereby acknowledge that your decision to execute this Letter Agreement prior to
the expiration of such twenty-one (21) day period was entirely voluntary.

14. Effective Date: This Letter Agreement shall take effect on the first
business day following the expiration of the Revocation Period, provided this
Letter Agreement has not been revoked by you as provided in Paragraph 13, during
such Revocation Period (the “Effective Date”).



--------------------------------------------------------------------------------

15. Withholding; Set-Off: Notwithstanding any other provision of this Letter
Agreement, ARAMARK may, to the extent permitted by law, withhold applicable
federal, state and local income and other taxes from any payments due to you
hereunder.

16. Non-Disparagement and Non-Disclosure:

A. You agree to refrain from making any statements or comments of a defamatory
or disparaging nature to any third party regarding ARAMARK or any of its
officers, directors, employees, agents, representatives, affiliates, products or
services, other than is necessary to comply with law.

B. You agree to keep the terms of this Letter Agreement confidential and you
agree that you will not disclose the terms of this Agreement or its terms to
anyone other than your spouse, legal counsel and/or financial advisors, whom you
agree to inform of your obligations under this Paragraph 16(b) and of this
Letter Agreement’s highly confidential subject matter. Notwithstanding the
foregoing, you may disclose to a future employer or potential future employer
the terms and conditions of your obligations under the restrictive covenants
referenced in Paragraph 10 of this Letter Agreement, and you may disclose to any
person or party the fact that you and ARAMARK have entered into an amicable
separation agreement.

C. The payment of any amounts and the provision of any benefits under this
Letter Agreement are expressly made subject to your compliance with this
Paragraph 16. You agree that ARAMARK may seek injunctive relief in any court of
competent jurisdiction for your failure to comply fully with the provisions of
this Paragraph 16, in addition to any other legal and monetary remedies which
may be available to ARAMARK.

17. Applicable Law: This Letter Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles thereof.

18. Amendment: This Letter Agreement may only be amended or modified by a
written agreement executed by you and ARAMARK Corporation (or any successor).

19. Severability: The provisions of this Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provisions hereof;
provided, however, that the invalidity or unenforceability of Paragraph 11, in
whole or in part, shall release ARAMARK from any of its obligations under this
Letter Agreement.

20. Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

21. No Mitigation; No Offset: You shall have no duty to mitigate or to seek or
accept employment or work elsewhere following the Effective Date of Separation.
If you do become employed or engaged elsewhere, the payments and benefits set
forth in this Letter Agreement shall continue and shall not be offset or reduced
by any compensation or benefits you may receive from such other source, subject
only to the requirements of the Post-Employment Competition Agreement provisions
incorporated herein and the group medical and life insurance benefits set forth
in Section 5 above.



--------------------------------------------------------------------------------

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein.

 

Very truly yours,

/s/ LYNN B MCKEE

Lynn B. McKee

Executive Vice President,

Human Resources

The foregoing has been read and accepted as a binding agreement between ARAMARK
and the undersigned this 7th day of June 2006.

 

/s/ JOHN R. DONOVAN, JR.

John R. Donovan, Jr.